Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 27, 2021                                                                                    Bridget M. McCormack,
                                                                                                                 Chief Justice

  161890 (75)(80)(81)(83)(85)(86)                                                                            Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  DANIEL EDWARD CALLAHAN,                                                                               Elizabeth M. Welch,
           Plaintiff-Appellant,                                                                                       Justices

  v                                                                 SC: 161890
                                                                    COA: 349454
                                                                    Ottawa CC: 18-005555-NZ
  VERONICA ANN MAROTA,
           Defendant-Appellee,
  and
  VINCENT FRED MAROTA,
            Defendant.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED. The
  motion for reconsideration of this Court’s February 2, 2021 order is considered, and it is
  DENIED, because we are not persuaded that reconsideration of our previous order is
  warranted. MCR 7.311(G). The motion requesting court file documentation, motion for
  acceptance regarding evidence for hearing, motion for an emergency injunction, and the
  motion for stay are DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 27, 2021
         b0419
                                                                               Clerk